Alice Robie Resnick, J.,
dissenting. The majority opinion seems to imply that since the respondent judge was defeated in his last election and is no longer on the bench, a public reprimand is in order. I disagree. Not only did the voters indicate their displeasure with the respondent by not reelecting him, but we should not countenance such behavior with a public reprimand. The conduct in this case was a serious violation of the Code of Judicial Conduct and involved eight separate counts. An example of the conduct and behavior of the respondent can be best described in the following discussion he had with a domestic violence victim who was a woman of Hispanic descent and a naturalized American citizen:
“THE COURT: Are you the same lady on the present case pending where he is locked up now? He has a felony. And how many times have you had him arrested?
“MS. ELLERY: About three times.
“THE COURT: Do you think you folks are done? You cost the taxpayers $10,000. When will it stop? Where are you from?
“MS. ELLERY: El Paso, Texas.
“THE COURT: Ever think about going home?
“MS. ELLERY: I got kids here.
“THE COURT: Why is America being punished? Did we do something to you folks? We have to pay for all your crimes. Did we do something wrong? Could we get foreign aid from your native land for you being here? Now he has a felony. Who is his felony attorney? I know the taxpayers are paying for him. Did we do something to your country? Did they send you here to get even with us for something? Montezuma’s revenge.”
While I empathize with Judge Mestemaker’s physical condition, it cannot and should not excuse his egregious conduct. From the foregoing discussion it is apparent that the respondent was not in the appropriate mental condition to be on the bench. He could have taken a paid medical leave from his judicial responsibilities until he was both mentally and physically fit to resume those duties.
Judges are held to a much higher standard of conduct than other individuals. This is as it should be, since judges sit in judgment. Canon 1 of the Code of Judicial Conduct provides:
“ * * * A judge should participate in establishing, maintaining, and enforcing, and should himself observe, high standards of conduct so that the integrity and independence of the judiciary may be preserved.”
In addition, Canon 2(A) states:
*95“A judge should respect and comply with the law and should conduct himself at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”
Finally, Canon 3(A)(3) states:
“A judge should be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with whom he deals in his official capacity * * *.”
From a cursory reading of the foregoing Canons it is clear that Judge Mestemaker’s conduct violated each of them. Additionally, the respondent ordered marriage as a condition of probation for criminal defendants sentenced in the Hamilton County Municipal Court in at least three other cases involving domestic violence. Again, these instances indicate that the respondent violated the foregoing Canons. Such conduct warrants a period of actual suspension. T would enter a one-year suspension from the practice of law.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.